Second, even if the court were to enter a written order, this
                court has jurisdiction to consider an appeal only when the appeal is
                authorized by statute or court rule. Taylor Constr. Co. v. Hilton Hotels,
                100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984). No statute or court rule
                authorizes an appeal from an order denying leave to amend a complaint;
                thus, the challenged order is not substantively appealable on this basis.
                See NRAP 3A(b) (listing orders and judgments from which an appeal may
                be taken). Accordingly, we
                           ORDER this appeal DISMISSED.'



                                             tAa,    gia.42\
                                                                 , C.J.
                                       Hardesty




                cc: Hon. Susan Johnson, District Judge
                     Felton L. Matthews, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      'We deny as moot appellant's "Emergency Letter in Lieu of NRAP 65
                'Permission to file Motion for Summary Judgment in Support of
                Substantive Relief and Motion for Summary Judgment in Support of
                Substantive Relief."



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1907A